Citation Nr: 0925335	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  02-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for dermatitis.

2.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from June 1965 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO, among other 
things, granted service connection for dermatitis with a 
disability rating of 10 percent and PTSD with a disability 
rating of 30 percent, effective November 16, 2001.

In February 2005, the Board remanded the Veteran's claims for 
additional development.  Subsequently, in a March 2006 
decision, the Appeals Management Center (AMC) awarded a 
higher initial rating to 50 percent for PTSD, effective 
November 16, 2001.  By an October 2007 decision, the Board 
granted a 30 percent rating for dermatitis, effective from 
August 20, 2002, to November 28, 2005.  The Board denied an 
evaluation in excess of 10 percent for dermatitis for the 
other rating periods.  An initial evaluation in excess of 50 
percent for PTSD was also denied by the Board.

The Veteran then filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2008, the 
Veteran's representative and VA General Counsel filed a joint 
motion for remand.  By an October 2008 order, the Court 
granted the joint motion.  The Board's October 2007 decision 
appears to have been set aside in its entirety despite the 
award of the 30 percent rating, and the case was remanded to 
the Board for further action.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.

The parties to the October 2008 joint motion for remand found 
that two VA examinations that were conducted pursuant to the 
Board's February 2005 remand did not comply with all of the 
instructions in the remand directives and the reports were 
not adequate for rating purposes.  Pursuant to Stegall, the 
case must be remanded for compliance with the Board's 
February 2005 remand instructions.

In regards to the dermatitis claim, the Board requested that 
a VA skin examination be conducted in order to determine the 
severity of the disability.  Among other things, the 
directive concerning the examination included an instruction 
that clinical findings should be elicited so that both old 
and new rating criteria may be applied in light of an 
amendment to the criteria used to evaluate disabilities 
involving the skin.  See 38 C.F.R. § 4.118 (2008); 38 C.F.R. 
§ 4.118 (2002).  Additionally, the frequency of any systemic 
therapy required during the past 12-month period was to be 
specified with comment on the findings made in a January 2002 
VA examination.  The joint motion indicated that these 
instructions were not complied with when the Veteran was 
examined in November 2005 and another examination is 
warranted.

The joint motion also indicated that the November 2005 VA 
skin examination was not conducted when the Veteran's 
dermatitis was in an active stage.  Thus, a remand is 
necessary to schedule an examination during an active stage 
or flare-up.  Although scheduling the Veteran for an 
examination during an active stage may prove challenging as 
the Veteran has reported that his condition flares up anytime 
or anywhere but does not have any specific triggers, 
reasonable measures should be taken to schedule the Veteran 
for a skin examination during an active stage.

With respect to the PTSD claim, the Board requested that a VA 
psychiatric examination be conducted in order to determine 
the severity of the disability.  Among other things, the 
directive concerning the examination included an instruction 
that the claims folder must be made available to the examiner 
for review in conjunction with the examination and that the 
examiner was to review the Veteran's previous VA and private 
psychiatric examination reports, prepared in January, 
September, and November 2002.  Additionally, the examiner was 
to explain the significance of the assigned GAF (global 
assessment of functioning) score relative to the Veteran's 
ability to work.  The joint motion indicated that these 
instructions were not complied with when the Veteran was 
examined in December 2005 and another examination is 
warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA skin 
examination to determine the severity of 
his service-connected dermatitis and to 
ensure compliance with the Board's 
instructions regarding an examination as 
set forth in the February 2005 remand.  
Undertake measures to schedule the 
examination during an active stage of his 
dermatitis.  To ensure compliance with 
the instructions, the examination report 
must include clinical findings so that 
both the old and new rating criteria may 
be applied.  (The rating criteria that 
pertain to the Veteran's claim are the 
two versions for evaluating skin 
disabilities prior to the most recent 
revision effective for claims filed on or 
after October 23, 2008).  The examiner 
must discuss exudation.  Additionally, 
systemic therapies in the past 12-month 
period must be fully described with 
comment on the findings in the January 
2002 VA examination report.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD 
and to ensure compliance with the Board's 
instructions regarding an examination as 
set forth in the February 2005 remand.  
To ensure compliance with the 
instructions, the examiner must review 
the claims file, including the previous 
reports dated in January, September, and 
November 2002.  Additionally, an 
explanation of the significance of the 
assigned GAF score relative to the 
Veteran's ability to work must be 
included.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

